Exhibit 10.2

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

This Amended and Restated Change in Control Agreement (this “Agreement”), dated
as of September 3, 2008, is between Captaris, Inc., a Washington corporation
(the “Company”), and David Anastasi (the “Executive”).

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has determined that it is in the best interests of the Company and
its shareholders to ensure that the Company will have the continued dedication
of the Executive, notwithstanding the possibility, threat or occurrence of a
Change in Control (as defined in Appendix A to this Agreement, which is
incorporated herein by this reference) of the Company. The Committee believes it
is imperative to diminish the inevitable distraction of the Executive arising
from the personal uncertainties and risks created by a pending or threatened
Change in Control, to encourage the Executive’s full attention and dedication to
the Company currently and in the event of any threatened or pending Change in
Control, and to provide the Executive with reasonable compensation and benefits
arrangements upon a Change in Control.

In order to accomplish these objectives, the Committee has caused the Company to
enter into this Agreement.

1. EMPLOYMENT

 

1.1 Certain Definitions

(a) “Change in Control Date” shall mean the first date during the Term of
Agreement (as defined in Section 1.1 (b)) on which a Change in Control occurs.

(b) “Term of Agreement” shall mean an initial period commencing on the date
hereof and ending 18 months after the date hereof; provided, however, that
commencing on the date that is 12 months after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), the Term of Agreement
shall be automatically extended so as to terminate 18 months from such Renewal
Date, unless prior to the Renewal Date the Company gives notice to the Executive
that the Term of Agreement shall not be so extended.

 

1.2 Post-Change in Control Period

The Company hereby agrees to continue the Executive in its employ or in the
employ of its affiliated companies, and the Executive hereby agrees to remain in
the employ of the Company or its affiliated companies, in accordance with the
terms and provisions of this Agreement, for the period commencing on the Change
in Control Date and ending 18 months after such date (the “Post-Change in
Control Period”).



--------------------------------------------------------------------------------

1.3 Duties

During the Post-Change in Control Period, the Executive’s authority, duties and
responsibilities shall be reasonably commensurate with the most significant of
those held, exercised and assigned at any time during the 90-day period
immediately preceding the Change in Control Date.

 

1.4 Location

During the Post-Change in Control Period, the Executive’s services shall be
performed at any office located no more than 50 miles from the office where
Executive was performing services as of the Change in Control Date.

 

1.5 Employment at Will

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or its affiliated
companies is “at will” and, prior to the Change in Control Date, may be
terminated by either the Executive or the Company or its affiliated companies
for any reason and at any time. Moreover, if prior to the Change in Control
Date, the Executive’s employment with the Company or its affiliated companies
terminates for any reason, then the Executive shall have no further rights under
this Agreement.

 

1.6 Board of Directors

If the Executive is or becomes a member of the Board of Directors of the Company
(the “Board”), his or her continuation as such shall be subject to the will of
the Company’s shareholders and the Board, as provided in the Company’s bylaws
and articles of incorporation. Therefore, removal of the Executive from, or
nonelection of the Executive to, the Board by the Company’s shareholders or the
Board, as provided in the Company’s bylaws and articles of incorporation, shall
in no event be deemed a breach of this Agreement by the Company.

2. ATTENTION AND EFFORT

During the Post-Change in Control Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive will devote all
of his or her productive time, ability, attention and effort to the business and
affairs of the Company and the discharge of the responsibilities assigned to
him/her hereunder, and will use his or her best efforts to perform such
responsibilities faithfully and efficiently. It shall not be a violation of this
Agreement for the

 

-2-



--------------------------------------------------------------------------------

Executive to (a) serve on corporate, civic or charitable boards or committees,
(b) deliver lectures, fulfill speaking engagements or teach at educational
institutions, and (c) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities in accordance with this Agreement. It is expressly understood
and agreed that to the extent any such activities have been conducted by the
Executive prior to the Post-Change in Control Period, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) during the Post-Change in Control Period shall not thereafter be deemed
to interfere with the performance of the Executive’s responsibilities to the
Company.

3. COMPENSATION

During the Post-Change in Control Period, the Company agrees to pay or cause to
be paid to the Executive, and the Executive agrees to accept in exchange for the
services rendered hereunder by him/her, the following compensation:

 

3.1 Salary

The Executive shall receive an annual base salary (the “Annual Base Salary”), at
least equal to the annual salary established by the Board or the Committee for
the fiscal year in which the Change in Control Date occurs. The Annual Base
Salary shall be paid in substantially equal installments and at the same
intervals as the salaries of other officers of the Company are paid. During the
Post-Change in Control Period, the Board or the Committee shall review the
Annual Base Salary at least annually and shall determine any increases in future
years.

 

3.2 Bonus

In addition to Annual Base Salary, the Executive shall receive, for each fiscal
year beginning or ending during the Post-Change in Control Period, an annual
bonus in cash at least equal to the Executive’s target bonus amount for the
fiscal year in which the Change in Control Date occurs; provided, however, that
for the fiscal year in which the Change in Control Date occurs, the Executive
shall be awarded a bonus in cash at least equal to the annualized bonus amount
that Executive is on pace for as of the Change in Control Date (the “Annual
Bonus”). Each such Annual Bonus shall be paid during the 2 1/2-month period
immediately following the end of the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus in accordance with the terms of an applicable deferred compensation plan
or arrangement. Notwithstanding the foregoing, in the event the fiscal year end
is different prior to the Post-Change in Control Period than it is after the
Post-Change in Control Period, then the Annual Bonus paid to the Executive for
the fiscal year in which the Change in Control Date occurs shall be paid during
the 2 1/2 month period immediately following the new fiscal year end and shall
be proportionately adjusted to reflect additional days or less days in the new
fiscal year as a result of the difference in fiscal years.

 

-3-



--------------------------------------------------------------------------------

4. BENEFITS

 

4.1 Incentive, Retirement and Welfare Benefit Plans; Vacation

During the Post-Change in Control Period, the Executive shall be entitled to
participate, subject to and in accordance with applicable eligibility
requirements, in such fringe benefit programs as shall be provided to other
executives of the Company and its affiliated companies from time to time during
the Post-Change in Control Period by action of the Board (or any person or
committee appointed by the Board to determine fringe benefit programs and other
emoluments), including, without limitation, paid vacations; any incentive,
savings and retirement plan, practice, policy or program; and all welfare
benefit plans, practices, policies and programs (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs).

 

4.2 Expenses

During the Post-Change in Control Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable employment expenses incurred by
him/her in accordance with the policies, practices and procedures of the Company
and its affiliated companies in effect for the executives of the Company and its
affiliated companies during the Post-Change in Control Period.

5. TERMINATION

Employment of the Executive during the Post-Change in Control Period may be
terminated as follows:

 

5.1 By the Company or the Executive

(a) Upon giving Notice of Termination (as defined below), the Company may
terminate the employment of the Executive with or without Cause, and the
Executive may terminate his or her employment for Good Reason or for any reason,
at any time during the Post-Change in Control Period. “Cause” and “Good Reason”
are as defined in Appendix A to this Agreement.

(b) Notwithstanding any provision in this Agreement (or Appendix A to this
Agreement) to the contrary, termination of employment by the Executive will not
be for Good Reason unless (i) the Executive notifies the Company in writing of
the existence of the condition which the Executive believes constitutes Good
Reason within 90 days of the initial existence of such condition (which notice
specifically

 

-4-



--------------------------------------------------------------------------------

identifies such condition), (ii) the Company fails to remedy such condition
within 30 days after the date on which it receives such notice (the “Remedial
Period”), and (iii) the Executive actually terminates employment within 180 days
after the expiration of the Remedial Period. If the Executive terminates
employment before the expiration of the Remedial Period, then the Executive’s
termination of employment will not be considered to be for Good Reason. The fact
that the Company remedies the condition after the expiration of the Remedial
Period, but prior to Executive’s Date of Termination, shall not prevent
Executive’s termination of employment from being for Good Reason for purposes of
Section 6.1. The foregoing sentence shall not be construed as a determination
that termination under such circumstances constitutes a “separation from service
for good reason,” within the meaning of Treasury Regulation
Section 1.409A-1(n)(2).

 

5.2 Automatic Termination

This Agreement and the Executive’s employment during the Post-Change in Control
Period shall terminate automatically upon the death or Total Disability of the
Executive. The term “Total Disability” as used herein shall mean the Executive’s
inability (with or without such accommodation as may be required by law and
which places no undue burden on the Company), as determined by a physician
selected by the Company and acceptable to the Executive, to perform the duties
set forth hereunder for a period or periods aggregating 120 calendar days in any
12-month period as a result of physical or mental illness, loss of legal
capacity or any other cause beyond the Executive’s control, unless the Executive
is granted a leave of absence by the Board.

 

5.3 Notice of Termination

Any termination by the Company or by the Executive during the Post-Change in
Control Period shall be communicated by Notice of Termination to the other party
given in accordance with Section 10 hereof. The term “Notice of Termination”
shall mean a written notice which (a) indicates the specific termination
provision in this Agreement relied upon and (b) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. Subject to Section 5.1(b), the failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company hereunder or preclude the Executive or the Company
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

-5-



--------------------------------------------------------------------------------

5.4 Date of Termination

During the Post-Change in Control Period, the term “Date of Termination” shall
mean (a) if the Executive’s employment is terminated by reason of death, at the
end of the calendar month in which the Executive’s death occurs, (b) if the
Executive’s employment is terminated by reason of Total Disability, immediately
upon a determination by the Company of the Executive’s Total Disability, and
(c) in all other cases, ten days after the date of mailing or personal delivery
of the Notice of Termination. The Executive’s employment and performance of
services will continue during such ten-day period; provided, however, that the
Company may, upon notice to the Executive and without reducing the Executive’s
compensation during such period, excuse the Executive from any or all of his of
her duties during such period.

6. TERMINATION PAYMENTS

In the event of termination of the Executive’s employment during the Post-Change
in Control Period, all compensation and benefits set forth in this Agreement
shall terminate except as specifically provided in this Section 6.

 

6.1 Termination by the Company for Other Than Cause or by the Executive for Good
Reason

If the Company terminates the Executive’s employment other than for Cause or the
Executive terminates his or her employment for Good Reason prior to the end of
the Post-Change in Control Period, the Executive shall be entitled to:

(a) receive payment of the following accrued obligations (the “Accrued
Obligations”):

(i) the Executive’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid, payable no later than the regularly scheduled pay
day coincident with or next following the Date of Termination;

(ii) the product of (x) the Annual Bonus payable with respect to the fiscal year
in which the Date of Termination occurs and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365, payable no more than 10 days
after the Date of Termination; and

(iii) any compensation previously deferred by the Executive (together with
accrued interest or earnings thereon, if any), payable pursuant to the terms of
the deferred compensation plan, program or arrangement pursuant to which it was
deferred;

 

-6-



--------------------------------------------------------------------------------

(iv) any accrued vacation pay, payable no more than 10 days after the Date of
Termination;

in each case to the extent not theretofore paid;

(b) payment of any COBRA premiums that would otherwise be payable by the
Executive for COBRA continuation coverage for the Executive and his family under
the Company’s group health plans for whichever of the following periods is
shortest: (i) a period of 18 months, (ii) until such time as Executive obtains
new health insurance coverage, or (iii) until such date as the Executive is no
longer entitled to COBRA continuation coverage under the Company’s group health
plans. Any such premiums paid by the Company shall be treated as taxable income
to the Executive to the extent necessary to prevent the benefits provided under
the Company’s group health plans from being treated as taxable income to the
Executive under Code Section 105(h);

(c) base salary continuation, payable in the course of the Company’s regularly
scheduled payroll and subject to normal withholdings, for a period of time equal
to 18 months, commencing on the first regularly scheduled pay day following the
Date of Termination. For purposes of Code Section 409A, each installment payable
pursuant to this paragraph (c) shall be treated as a separate payment;

(d) an amount equal to one and one-half times the target Annual Bonus payable
for the fiscal year in which the Date of Termination occurs, payable no more
than 10 days after the Date of Termination;

(e) immediate vesting of all equity awards granted by the Company to the
Executive outstanding as of the Change in Control Date; and

(f) an extension of the post-termination exercise period of all stock options
granted by the Company to the Executive outstanding as of the Change in Control
Date, so that such options shall be exercisable for a period of one year from
the Date of Termination; provided, however, that in no event shall the exercise
period for any option be extended beyond the earlier of (i) the latest date the
option could have expired by its original terms under any circumstances or
(ii) the tenth anniversary of the original date of grant of the option.

 

6.2 Termination for Cause or Other Than for Good Reason

If the Executive’s employment shall be terminated by the Company for Cause or by
the Executive for other than Good Reason during the Post-Change in Control
Period, this Agreement shall terminate without further obligation to the
Executive other than the obligation to pay to the Executive his or her Annual
Base Salary through the Date of Termination plus the amount of any compensation
previously deferred by the Executive, in each case to the extent theretofore
unpaid.

 

-7-



--------------------------------------------------------------------------------

6.3 Expiration of Term

In the case of a termination of the Executive’s employment as a result of the
expiration of the term of this Agreement, the Executive shall not be entitled to
receive any payments hereunder, other than the Accrued Obligations.

 

6.4 Termination Because of Death or Total Disability

If the Executive’s employment is terminated by reason of the Executive’s death
or Total Disability during the Post-Change in Control Period, this Agreement
shall terminate automatically without further obligations to the Executive or
his or her legal representatives under this Agreement, other than for payment of
Accrued Obligations (which shall be paid to the Executive’s estate or
beneficiary, as applicable in the case of the Executive’s death).

 

6.5 Excess Parachute Payments

Notwithstanding any other provision of this Agreement, if either the Company or
the Executive receives confirmation from the Company’s independent tax counsel
or its certified public accounting firm (the “Tax Advisor”) that any portion of
any payment by the Company or a related entity to the Executive, of any benefit
received by the Executive, under this Agreement or otherwise (each a “Payment”)
would be considered to be an “excess parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended, (the “Code”) or
any successor or similar statute then in effect, then the Payments (under this
Agreement or otherwise) shall be reduced (the “Reduction”) to the highest amount
that, in the opinion of the Tax Advisor, may be paid to the Executive by the
Company without having any portion of any Payment treated as an “excess
parachute payment;” provided that the Company may elect, in its sole and
absolute discretion, not to apply the Reduction if, in the opinion of the Tax
Advisor, the after-tax value to the Executive of the total Payments prior to the
Reduction is greater than the after-tax value to the Executive if the total
Payments are determined taking into account the Reduction. For purposes of
determining the after-tax value of the Payments, (i) the Executive shall be
deemed to pay income taxes at the highest rate of federal income tax and the
highest rate or rates of state and local income taxes in the state and locality
of the Executive’s domicile for income tax purposes for the taxable year in
which the total Payments will be made, provided that the state and local income
tax rate shall be determined assuming that such taxes are fully deductible for
federal income tax purposes, (ii) the Executive shall be deemed to pay
employment taxes at the applicable rate under Code Section 3101(b), and
(iii) the Executive shall be deemed to pay excise tax at the applicable rate
under Code Section 4999. In the event the Reduction is applied, the Payments
shall be reduced by the Company in its reasonable discretion in the following
order: (i) reduction of any Payments that are subject to Code Section 409A on a
pro-rata basis or such other manner that complies with Code Section 409A, as
determined by the Company, and (ii) reduction of any Payments that are exempt
from Code Section 409A.

 

-8-



--------------------------------------------------------------------------------

7. REPRESENTATIONS, WARRANTIES AND OTHER

CONDITIONS

In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company as follows:

 

7.1 Health

The Executive is in good health and knows of no physical or mental disability
which, with or without any accommodation which may be required by law and which
places no undue burden on the Company, would prevent him/her from fulfilling his
or her obligations hereunder. The Executive agrees, if the Company requests, to
submit to periodic medical examinations by a physician or physicians designated
by, paid for and arranged by the Company. The Executive agrees that the
examination’s medical report shall be provided to the Company.

 

7.2 No Violation of Other Agreements

The Executive represents that neither the execution nor the performance of this
Agreement by the Executive will violate or conflict in any way with any other
agreement by which the Executive may be bound.

8. CIIN AGREEMENT

The Executive will not, at any time during the term of employment by the
Company, or at any time thereafter, directly, indirectly or otherwise, be in
breach of the Confidential Information, Inventions and Non-Competition Agreement
(the “CIIN Agreement”) between the Executive and the Company. Any breach of the
CIIN Agreement by the Executive shall constitute a breach of this Agreement.

The Executive understands that the Company will be relying on this Agreement and
the CIIN Agreement in continuing the Executive’s employment, paying him/her
compensation, granting him/her any promotions or raises, or entrusting him/her
with any information which helps the Company compete with others.

The terms and provisions of the CIIN Agreement that are intended to survive
termination of the CIIN Agreement shall be unaffected by and shall survive the
termination of this Agreement and the termination of the Executive’s employment
with the Company.

 

-9-



--------------------------------------------------------------------------------

9. NOTICE AND CURE OF BREACH

Except as provided otherwise in Section 5.1(b), whenever a breach of this
Agreement by either party is relied upon as justification for any action taken
by the other party pursuant to any provision of this Agreement, other than any
action that constitutes “Cause” under this Agreement, before such action is
taken, the party asserting the breach of this Agreement shall give the other
party at least ten days’ prior written notice of the existence and the nature of
such breach before taking further action hereunder and shall give the party
purportedly in breach of this Agreement the opportunity to correct such breach
during the ten-day period.

10. FORM OF NOTICE

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

 

If to the Executive:    David Anastasi    16759 SE 48th Place    Bellevue,
Washington 98006 If to the Company:    Captaris, Inc.    301 116th Ave SE   
Bellevue, Washington 98004    Attn: General Counsel

or such other address as shall be provided in accordance with the terms hereof.
Except as set forth in Section 5.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.

11. ASSIGNMENT

This Agreement is personal to the Executive and shall not be assignable by the
Executive. The Company may assign its rights hereunder to (a) any corporation
resulting from any merger, consolidation or other reorganization to which the
Company is a party or (b) any corporation, partnership, association or other
person to which the Company may transfer all or substantially all of the assets
and business of the Company existing at such time. All the terms and provisions
of this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.

 

-10-



--------------------------------------------------------------------------------

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean Captaris, Inc. and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

12. WAIVERS

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, tides, interests or remedies hereunder, and no course of
dealing or performance with respect hereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

13. AMENDMENTS IN WRITING

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.

14. SECTION 409A OF THE CODE

The parties intend that this Agreement and the payments and other benefits
provided hereunder be exempt from the requirements of Code Section 409A to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treasury Regulation Section 1.409A-1(b)(4), the involuntary
separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. For example, in addition to any other
exceptions that may apply, if payments provided under section 6.1(c) and
(d) would meet the involuntary separation pay plan exception described in
Treasury Regulation Section 1.409A-1(b)(9)(iii) but for the dollar limit in such
exception, then amounts up to such limitation will be paid as provided in
section 6.1 and only the excess over such limitation will be treated as

 

-11-



--------------------------------------------------------------------------------

subject to Code Section 409A. To the extent Code Section 409A is applicable to
this Agreement (and such payments and benefits), the parties intend that this
Agreement (and such payments and benefits) comply with the deferral, payout and
other limitations and restrictions imposed under Code Section 409A.
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall be interpreted, operated and administered in a manner consistent
with such intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, with
respect to any payments and benefits under this Agreement to which Code
Section 409A applies, all references in this Agreement to the termination of the
Executive’s employment are intended to mean the Executive’s “separation from
service,” within the meaning of Code Section 409A(a)(2)(A)(i). In addition, if
the Executive is a “specified employee,” within the meaning of Code
Section 409A(a)(2)(B)(i), then to the extent necessary to avoid subjecting the
Executive to the imposition of any additional tax under Code Section 409A,
amounts that would otherwise be payable under this Agreement during the
six-month period immediately following the Executive’s “separation from
service,” within the meaning of Code Section 409A(a)(2)(A)(i), shall not be paid
to the Executive during such period, but shall instead be accumulated and paid
to the Executive (or, in the event of the Executive’s death, the Executive’s
estate) in a lump sum on the first business day following the earlier of the
date that is six months after the Executive’s separation from service or the
Executive’s death. Provided, however, that the Company shall pay the amounts due
the Executive under this Agreement at the times provided in Section 6 unless the
Company fails to commence required payments to the Executive within ten
(10) days after the Executive’s Date of Termination because the Company
determines that Code Section 409A prohibits such payments at those times, in
which case the Executive shall have ten (10) days after such failure to submit a
legal opinion to the contrary which the Company shall be entitled to rely upon.
The Company shall have ten (10) days from receipt of that opinion to either
commence payments pursuant to Section 6 or to submit the matter to immediate
binding arbitration to be decided within 30 days by one arbitrator who is either
mutually agreed upon or selected in accordance with the AAA rules. If the
Company or the Executive determines that any provision of this Agreement is or
might be inconsistent with the requirements of Code Section 409A, the parties
shall attempt in good faith to agree on such amendments to this Agreement as may
be necessary or appropriate to avoid subjecting the Executive to the imposition
of any additional tax under Code Section 409A. Notwithstanding the foregoing, no
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with Code Section 409A from the Executive or any
other individual to the Company or any of its affiliates.

 

-12-



--------------------------------------------------------------------------------

15. APPLICABLE LAW AND VENUE

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws. Executive irrevocably consents to the
jurisdiction and venue of the state and federal courts located in King County,
Washington, and agrees not to bring any action, or seek to remove or transfer
any action, relating to this Agreement in or to any other court, other than a
state or federal court located in King County, Washington.

16. ARBITRATION

Except in connection with enforcing Section 8 hereof, for which legal and
equitable remedies may be sought in a court of law, any dispute arising under
this Agreement shall be subject to arbitration. The arbitration proceeding shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA Rules”) then in effect, conducted by one
arbitrator either mutually agreed upon or selected in accordance with the AAA
Rules. The arbitration shall be conducted in King County, Washington, under the
jurisdiction of the Seattle office of the American Arbitration Association. The
arbitrator shall have authority only to interpret and apply the provisions of
this Agreement, and shall have no authority to add to, subtract from or
otherwise modify the terms of this Agreement. Any demand for arbitration must be
made within sixty (60) days of the event(s) giving rise to the claim that this
Agreement has been breached. The arbitrator’s decision shall be final and
binding, and each party agrees to be bound to by the arbitrator’s award, subject
only to an appeal therefrom in accordance with the laws of the State of
Washington. Either party may obtain judgment upon the arbitrator’s award in the
Superior Court of King, County, Washington.

17. SEVERABILITY

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

-13-



--------------------------------------------------------------------------------

18. ENTIRE AGREEMENT

This Agreement on and as of the date hereof constitutes the entire agreement
between the Company and the Executive with respect to Executive’s duties and
benefits upon and after a Change in Control and any other subject matters
addressed herein. All prior or contemporaneous oral or written communications,
understandings or agreements between the Company and the Executive with respect
to such subject matters, are hereby superseded and nullified in their
entireties. Any and all future oral or written communications, understandings or
agreements between the Company and the Executive with respect to such subject
matter shall not alter, amend, expand or otherwise change the duties and
benefits provided herein, unless in compliance with the requirements of
Paragraph 13 herein.

19. WITHHOLDING

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

20. COUNTERPARTS

This Agreement may be executed in counterparts, each of which counterpart shall
be deemed an original, but all of which together shall constitute one and the
same Instrument.

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

EXECUTIVE /s/ David Anastasi David Anastasi

 

CAPTARIS, INC. /s/ Pat Swanick

Name: Pat Swanick

Title: Compensation Committee Chair

 

-14-



--------------------------------------------------------------------------------

APPENDIX A

TO

CHANGE IN CONTROL AGREEMENT

For purposes of the Change in Control Agreement, the following capitalized terms
shall have the following meanings:

“Cause” shall mean cause given by the Executive to the Company and shall include
the occurrence of one or more of the following events:

(a) Executive’s willful material misconduct or dishonesty in the performance of,
or the willful failure to perform, any material duty under this Agreement;

(b) Executive’s willful injury of the Company, or Executive’s breach of
fiduciary duty to the Company involving personal profit;

(c) Conviction of Executive of the violation of a state or federal criminal law
involving the commission of a crime against the Company or any felony;

(c) Habitual or repeated misuse by Executive of alcohol or controlled substances
that materially impairs Executive’s ability to perform his duties under this
Agreement;

(d) Any material and willful violation by Executive of any provisions of the
CIIN Agreement; or

(e) Any past or present act of Executive involving moral turpitude adversely
affecting the business, goodwill or reputation of the Company, or materially and
adversely affecting Executive’s ability to effectively represent the Company
with the public.

“Change in Control” shall mean:

(a) consummation of an acquisition by any Entity of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of
either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”), excluding,
however, the following: (i) any acquisition directly from the Company, other
than an acquisition by virtue of the exercise of a conversion privilege where
the security being

 

-15-



--------------------------------------------------------------------------------

so converted was not acquired directly from the Company by the party exercising
the conversion privilege, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Related Company, or (iv) a Related Party
Transaction;

(b) a change in the composition of the Board during any two-year period such
that the individuals who, as of the beginning of such two-year period,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the Board subsequent to the
beginning of the two-year period, whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two-thirds of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; and
provided further, however, that any such individual whose initial assumption of
office occurs as a result of or in connection with an actual or threatened
solicitation of proxies or consents by or on behalf of an Entity other than the
Board shall not be considered a member of the Incumbent Board;

(c) consummation of a merger or consolidation of the Company with or into any
other company or other entity, excluding, in each case, a Related Party
Transaction;

(d) consummation of a statutory share exchange pursuant to which the Company’s
outstanding shares are acquired or a sale in one transaction or a series of
transactions undertaken with a common purpose of at least 50% of the Company’s
outstanding voting securities, excluding, in each case, a Related Party
Transaction; or

(e) consummation of a sale, lease, exchange or other transfer in one transaction
or a series of related transactions undertaken with a common purpose of all or
substantially all of the Company’s assets, excluding, in each case, a Related
Party Transaction.

Where a series of transactions undertaken with a common purpose is deemed to be
a Change in Control, the date of such Change in Control shall be the date on
which the last of such transactions is consummated.

“Entity” shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) of the Exchange Act).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

-16-



--------------------------------------------------------------------------------

“Good Reason” shall mean the occurrence of any of the following events, without
the consent of the Executive:

(a) A material reduction in the Executive’s Annual Base Salary or Annual Bonus.
A reduction of 5% or more will be deemed material, otherwise materiality shall
be determined based on the facts and circumstances. The foregoing sentence shall
not be construed as a determination that termination under such circumstances
constitutes a “separation from service for good reason,” within the meaning of
Treasury Regulation Section 1.409A-1(n)(2);

(b) A material reduction in the Executive’s authority, duties or
responsibilities as contemplated by Section 1.3; provided that a change in the
person or office to which the Executive reports, without a corresponding
reduction in authority, duties or responsibilities, resulting primarily from
organizational changes incident to a merger or acquisition, shall not constitute
“Good Reason”;

(c) A relocation of the principal location at which the Executive is required
provide services to any office or location other than that described in
Section 1.4 hereof;

(d) Any other action or inaction that constitutes a material breach by the
Company of Section 3, 4, or 11 hereof.

“Parent Company” shall mean a company or other entity which as a result of a
Change in Control owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries.

“Related Company” shall mean any entity that is directly or indirectly
controlled by, in control of or under common control with the Company.

“Related Party Transaction” shall mean a Change in Control pursuant to which:

(a) the Entities who are the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such Change
in Control will beneficially own, directly or indirectly, at least 50% of the
outstanding shares of common stock, and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the Successor Company in substantially the same proportions as
their ownership, immediately prior to such Change in Control, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities;

(b) no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company or a Related Company, the Successor Company or, if
reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (a) above is satisfied in connection with the
applicable Change in Control, such Parent Company) will beneficially own,
directly or indirectly, 40% or more of, respectively, the outstanding shares of
common stock of

 

-17-



--------------------------------------------------------------------------------

the Successor Company or the combined voting power of the outstanding voting
securities of the Successor Company entitled to vote generally in the election
of directors unless such ownership resulted solely from ownership of securities
of the Company prior to the Change in Control; and

(c) individuals who were members of the Incumbent Board will immediately after
the consummation of the Change in Control constitute at least a majority of the
members of the board of directors of the Successor Company (or, if reference was
made to equity ownership of any Parent Company for purposes of determining
whether clause (a) above is satisfied in connection with the applicable Change
in Control, of the Parent Company).

“Successor Company” shall mean the surviving company, the successor company or
Parent Company, as applicable, in connection with a Change in Control.

 

-18-